     Case 4:18-cv-00251-MW-CAS Document 143 Filed 08/29/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

LEAGUE OF WOMEN VOTERS OF FLORIDA,
INC., THE ANDREW GOODMAN
FOUNDATION, INC., AMOL JETHWANI,               Case No. 4:18-cv-00251 (MW/CAS)
MARY ROY a/k/a JAMIE ROY, DILLON
BOATNER, ALEXANDER ADAMS, ANJA
RMUS, MACKINTOSH JOACHIM, BRIANNA
PALAZZOLO, and ALEXANDER PEREDA

            Plaintiffs,
v.
LAUREL M. LEE, in her official capacity
as the Florida Secretary of State,
            Defendant.

                            JOINT STATUS REPORT

      Pursuant to the Court’s Initial Scheduling Order dated June 18, 2018 (ECF

No. 21), Plaintiffs, League of Women Voters of Florida, Inc., The Andrew

Goodman Foundation Inc., Amol Jethwani, Mary Roy a/k/a Jamie Roy, Dillon

Boatner, Alexander Adams, Anja Rmus, Mackintosh Joachim, Brianna Palazzolo,

and Alexander Pereda, and Defendant, Laurel M. Lee, in her official capacity as

the Florida Secretary of State (hereinafter collectively referred to as the “Parties”),

respectfully submit their Joint Status Report, and state:

      1.     Discovery and supplemental initial disclosures are forthcoming.

      2.     On August 2, 2018, the Court enter its Amended Scheduling Order

             (ECF No. 139), upon Plaintiffs’ Motion (ECF No. 137), and following
     Case 4:18-cv-00251-MW-CAS Document 143 Filed 08/29/19 Page 2 of 4



             the filing of Plaintiffs’ Supplemental Complaint on August 1, 2019.

             Plaintiffs have since conferred with the Secretary’s counsel regarding

             a supplemental case management report, including a proposed date for

             supplemental initial disclosures.     Plaintiffs are preparing formal

             discovery in addition to public records requests, and Plaintiffs

             anticipate pursuing discovery in relation to both their original and

             supplemental claims in anticipation of trial.

      3.     Defendant is reviewing and considering necessary discovery

             regarding both the Plaintiffs’ original and supplemental claims as

             reflected in their Supplemental Complaint for Declaratory and

             Injunctive Relief (ECF No. 136) filed on August 1, 2019. Defendant

             anticipates pursuing discovery and will do so in accordance with the

             Court’s Initial Scheduling Order (ECF No. 21) and Amended

             Scheduling and Mediation Order (ECF No. 139).

                   LOCAL RULE 7.1(F) CERTIFICATION

      Counsel for Plaintiffs, Fritz Wermuth, certifies that this Joint Status Report

contains 235 words, excluding the case style, signature block and certificates.

Dated: August 29, 2019.

Respectfully submitted,

/s/Joseph A. Brown                            /s/Frederick S. Wermuth
Bradley R. McVay (FBN 79034)                  Frederick S. Wermuth (FBN 184111)

                                          2
     Case 4:18-cv-00251-MW-CAS Document 143 Filed 08/29/19 Page 3 of 4



Ashley E. Davis (FBN 48032)                    Thomas A. Zehnder (FBN 63274)
FLORIDA DEPARTMENT OF STATE                    KING, BLACKWELL, ZEHNDER
R.A. Gray Building, Suite 100                  &WERMUTH, P.A.
500 South Bronough Street                      P.O. Box 1631
Tallahassee, FL 32399-0250                     Orlando, FL 32802-1631
Telephone: (850) 245-6536                      Telephone: (407) 422-2472
Facsimile: (850) 245-6127                      Facsimile: (407) 648-0161
brad.mcvay@dos.myflorida.com                   fwermuth@kbzwlaw.com
Ashley.davis@dos.myflorida.com
                                               Marc E. Elias
Mohammad O. Jazil (FBN 72556)                  Elisabeth C. Frost*
Gary V. Perko (FBN 855898)                     Amanda Callais*
Joseph A. Brown (FBN 25765)                    Jacki L. Anderson*
HOPPING GREEN & SAMS, P.A.                     John M. Geise*
119 South Monroe Street, Suite 300             Alexi M. Velez*
Tallahassee, FL 32301                          PERKINS COIE LLP
Telephone: (850) 222-7500                      700 Thirteenth St., N.W., Suite 600
Facsimile: (850) 224-8551                      Washington, D.C. 20005-3960
mjazil@hgslaw.com                              Telephone: (202) 654-6200
gperko@hgslaw.com                              Facsimile: (202) 654-9959
jbrown@hgslaw.com                              melias@perkinscoie.com
                                               efrost@perkinscoie.com
Counsel for Defendant                          acallais@perkinscoie.com
                                               jackianderson@perkinscoie.com
                                               jgeise@perkinscoie.com
                                               avelez@perkinscoie.com
                                               *Admitted Pro Hac Vice

                                               Counsel for the Plaintiffs


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on August 29, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.

                                                /s/ Frederick S. Wermuth

                                           3
Case 4:18-cv-00251-MW-CAS Document 143 Filed 08/29/19 Page 4 of 4



                                   Frederick S. Wermuth
                                   Florida Bar No.: 0184111




                               4
